Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the application filed on 12/18/2019. 
Claims 1-20 are currently pending and have been examined.
The IDS received on 4/10/2007 has been considered by the examiner. Claims 1-27 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a system, method and computer, which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or identifying merchant category code (MCC) misclassification for identifying a high-risk cardholders, in this case. The independent claims recite the claims steps, which are done by using generic computing components. If the claim limitations, under the broadest reasonable 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of identifying merchant category code (MCC) misclassification for identifying high-risk cardholders using these additional elements: computer system and processor. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system and processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al. .
Regarding Claim 14:  A computer implemented method for identifying merchant category code (MCC) misclassifications, the method implemented using a computer device including at least one processor in communication with:
a transaction database storing a plurality of transaction records each associated with one of a plurality of transactions by one of a plurality of account holders at one of a plurality of merchants, wherein each transaction record includes a transaction identifier associated with the respective transaction, an account number associated with the respective account holder, and a merchant identifier associated with the respective merchant (at least see Schmidt Abstract; Fig.1; [0005]-[0006]) ; and
a high-risk merchant database storing a plurality of high-risk merchant records each associated with one of a plurality of high-risk merchants, wherein the plurality of high-risk merchants is a subset of the plurality of merchants, and wherein each high-risk merchant record includes the merchant identifier assigned to the high-risk merchant, a merchant name, a high-risk MCC assigned to the merchant identifier, and merchant data associated with the high-risk merchant (at least see Schmidt Abstract; Fig. 5); 
wherein the method comprises: 
querying, by the at least one processor, the transaction database for transaction records including the merchant identifier of one or more high-risk merchants to retrieve a first set of transaction records (at least see Schmidt Fig. 8; [0078]);
calculating, by the at least one processor, a high-risk cardholder metric for each of the account numbers included in the first set of transaction records, wherein the high-risk cardholder (at least see Schmidt Abstract; Fig.1; [0005]-[0006]);
for each account number having the high-risk cardholder metric satisfying a high- risk cardholder criterion, adding, by the at least one processor, the account number to a list of high-risk cardholders (at least see Schmidt Abstract; Fig.1; [0005]-[0006]);
querying, by the at least one processor, the transaction database for transaction records including (i) the account number of any of the list of high-risk cardholders, and (i1) the merchant identifier associated with other than the plurality of high-risk merchants, to retrieve a second set of transaction records (at least see Schmidt Figs. 3-5; [0053]-[0054]);
calculating, by the at least one processor, a high-risk merchant metric for each of the merchant identifiers included in the second set of transaction records, wherein the high-risk merchant metric is based on at least one merchant transaction characteristic of the records in the second set (at least see Schmidt [0092]); and
for each merchant identifier having the high-risk merchant metric satisfying a misclassification criterion, identifying, by the at least one processor, the corresponding merchant as being MCC misclassified (at least see Schmidt [0017] and [0052]).
Regarding Claim 15:  The method in accordance with Claim 14, wherein the at least one cardholder transaction characteristic is associated with a transaction amount of the records in the first set (at least see Schmidt [0079]).
Regarding Claim 16:  The method in accordance with Claim 14, wherein the at least one cardholder transaction characteristic is associated with a number of recurring payments, wherein (at least see Schmidt [0086]).
Regarding Claim 17:  The method in accordance with Claim 14, wherein the at least one cardholder transaction characteristic is associated with at least one of a date and a time of transactions of the records in the first set (at least see Schmidt [0091]).
Regarding Claim 18:  The method in accordance with Claim 14, wherein the at least one cardholder transaction characteristic of the records in the first set is associated with at least two of (i) a transaction amount, (ii) a number of recurring payments, wherein the recurring payments includes payment transactions having the same amount and timing over a plurality of time periods, and (iii) at least one of a date and a time of the transactions (at least see Schmidt [0054]-[0057]).
Regarding Claim 19:  The method in accordance with Claim 14, wherein the at least one merchant transaction characteristic is associated with a transaction amount of the records in the second set (at least see Schmidt [0067]).
Regarding Claims 1-13 and 20:  all limitations as recited have been analyzed and rejected with respect to claims 14-19.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627